



Aflac Incorporated 1st Quarter 2016 10-Q [afl-03311610q.htm]
EXHIBIT 10.16


NOTICE OF GRANT OF AWARD
 
AFLAC INCORPORATED
AND AWARD AGREEMENT
 
ID: 58-1167100
 
 
 
Worldwide Headquarters
 
 
 
1932 Wynnton Road
 
 
 
Columbus, Georgia 31999
 
 
 
 
 
 
 
 
 
Award Number:
 
 
 
Plan: LTIP
 
 
 
 
 
 
 
 
 
 
 
 

Effective <________>, you have been granted a restricted stock award of <____>
shares of Aflac Incorporated (the Company) common stock. The current total value
of the Award at the date of issue
was <________>.


These award shares are restricted until the earlier of the date shown below, or
the cessation of your membership on the Board of Directors for reasons of death,
disability, retirement (i.e., the cessation of membership on the Board of
Directors either (1) after ten (10) years of service on the Board of Directors
or (2) as of the date of the first annual Shareholders’ meeting of the Company
on or after the date you attain age 75 and are no longer eligible to stand for
reelection as per the Bylaws of the Company).


Shares
 
Full Vest
<______>
 
<__________>



Summary of Award Terms:
These shares of restricted stock will be held in book entry form in the custody
of the Company until the restrictions thereon have lapsed. Subject to the
restrictions set forth in the Plan and the Restricted Stock Award Agreement
relating to this award, you shall possess all incidents of ownership with
respect to the award shares, including the right to vote such shares, provided
that all dividends with respect to such shares will be recorded as additional
Restricted Stock and held in book entry form until the restrictions on the
underlying shares shall have lapsed. Upon vesting of the underlying shares, as
described in Paragraph D above, and within thirty (30) days thereafter, the
additional Restricted Stock attributable to dividends on the underlying shares
shall be released (paid) to the Participant free of the restrictions described
in this Agreement. By your signature and the Company's signature below, you and
the Company agree that this award is granted under and governed by the terms and
conditions of the Company's 2004 Long-Term Incentive Plan (as Amended and
Restated March 14, 2012) and the Restricted Stock Award Agreement relating to
this award, which is attached to and made a part of this document.
 
 
 
By Daniel P. Amos
 
 
 
Date
 
Aflac Incorporated
 
 
 
 
 
 
 
 
 
 
 
 
Date
 




